DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1, 9 - 16, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claims 11 - 15, they are being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 01/28/2010. It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations, in this case it is a non-transitory computer-readable medium) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. The specification does not appear to provide a definition of the computer readable media that would limit the media as being non-transitory only, and leaves the definition open to also cover other types of propagating signals or data carrier waves. Paragraph [0066] recites “Computer readable storage media, which is inherently non-transitory, may include volatile and non-volatile, and removable and non-removable tangible media implemented or any other medium that can be used to store the desired information and which can be read by a computer.” While the specification provides examples, the phrase “which is inherently non-transitory” take the non-transitory computer readable medium recited in claims 11 - 15 to be defined to also include “any other medium that can be used to store the desired information and which can be read by a computer”. The language of “any other medium that can be used to store the desired information and which can be read by a computer” does not limit the media as being non-transitory only, and leaves the definition open that it can also cover other types of propagating signals or data carrier waves. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. {[]}
It is recommended that the phrase “which is inherently non-transitory” is amended out of the specification, so the definitions of a computer-readable medium and non-transitory computer readable medium are separate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 lacks antecedent basis for “the following systems” (Claim 10, line 2).

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP, the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite certain methods of organizing human activity or mathematical concepts. However, if the claimed limitation of “predicting a force vector for each element within the multi-element system based on the combination of the number of rotationally-invariant features and the number of rotationally-covariant features, and the NNFF, to obtain a simulated motion of the elements within the multi-element system” is considered a mental process and fails step 2A, the specification on paragraph [0002], [0017], [0018], and [0021] recites the previous methods with regards to a previous approach that is accurate but very expensive due to the excessive amount of computational resources needed, and other approaches consuming less computational resources but are less accurate. In addition, paragraph [0041] adds that a system approach using a usual NNFF model approach is time consuming. The present invention, as recited in paragraph [0041] includes using neural networks that are magnitudes faster than the system approach due to not needing to calculate additional contributions from other atoms surrounding the atom of interest, while maintaining accuracy. The independent claims recite the use of the NNFF during the prediction of the force vector, with the use of the NNFF is sufficiently recited enough in the claim to reflect the improvement over the previous approaches. There appears to be sufficient subject matter in the claims that reflect the improvements found in the specification, and independent claims do not appear to provide 101 issues. 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”), hereinafter “Behler 1”, and further in view of Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”), hereinafter “Behler 2”.

As per claim 1, Behler 1 discloses:
(Behler 1, page 5, left column, lines 7 - 8 through right column, lines 1 - 2 discloses using a neural network and molecular dynamics simulation for calculating information for obtaining forces.)

the method comprising receiving a combination of a number of rotationally-invariant features (Behler 1, page 3, left column, lines 7 - 9 and lines 30 - 31 discloses Gi =                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     as symmetry functions and the symmetry functions represents the atom’s structural fingerprint.)

a number of rotationally-covariant features of a local environment of the multi-element system 
(Behler 1, page 5, right column, lines 8 - 10 discloses a force component, Fk,α, which acts on an atom based on its coordinates, with page 3, right column, lines 16 - 19 adds derivatives of symmetry functions available for calculating atomic forces, providing symmetry functions and derivates for calculating atomic forces.)
	Page 3, right column, lines 6 - 9 adds a non-invariant (interpreted as variant) with regards to translation and rotation based on the Cartesian coordinates, (indicated as R n page 3, left column, lines 3 - 4), with page 5, right column, lines 8 - 10 associating the coordinates (“R”) with the force component. 
The interpreted variant associated with rotation and the coordinates are thus interpreted to perform the same function as a rotationally-covariant feature.

predicting a force vector for each element within the multi-element system based on the combination of the number of rotationally-invariant features and the number of rotationally-covariant features, and the NNFF, to obtain a simulated motion of the elements within the multi-element system (Behler2, page 9, left column, lines 16 - 34 through right column, lines 1 - 2 discloses performing calculations to include the force acting on the atoms and the symmetry functions, which provide the atomic environments to assign properties to individual atoms, in which a proper set of symmetry functions can be obtained by including additional symmetry functions, and page 9, right column, lines 17 - 25 adds for different neural network (NN) architectures, additional force components per atom adds additional information in force fitting which also includes a larger set of symmetry functions. Page 10, left column, lines 1 - 16 discloses the forces of the atoms in all structures obtained in a comparison that includes the use of the largest set of symmetry functions.)

	While Behler 1 discloses symmetry functions, the prior art of Behler 1 does not clarify the symmetry functions with regards to being rotationally-invariant.
	
	Behler 2 however:
provides clarification with regards to symmetry functions being rotationally-invariant, and thus provides indication that Gi =                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     is rotationally-invariant (Behler 2, page 2, right column, lines 17 - 19 provides indication that the symmetry functions are invariant with regards to a rotation or translation of the system, tying the expression Gi =                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     being rotationally-invariant.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure teaching of Behler 1 with the clarification of the symmetry functions are rotationally-invariant teaching of Behler 2. The motivation to do so would have been because Behler 2 discloses the benefit of using symmetric functions constructed from atomic positions in a way similar to empirical potentials, but while the empirical potentials only use neural networks to describe the structure, the teachings of Behler 2 also assigns the energies to the structures in an additional step by the neural network (Behler 2, page 2, right column, lines 25 - 31).

As per claim 11, Behler 1 discloses:
a non-transitory computer-readable medium tangibly embodying computer readable instructions for a software program, the software program being executable by a processor of a computing device to provide operations comprising (Behler 1, page 5, left column, lines 7 - 8 through lines 1 - 4 discloses performing molecular dynamics simulations, which are typically performed on a computer which includes at least one type of processor and at least one form of memory to execute the simulation.)

receiving a combination of a number of rotationally-invariant features (Behler 1, page 3, left column, lines 7 - 9 and lines 30 - 31 discloses Gi =                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     as symmetry functions and the symmetry functions represents the atom’s structural fingerprint.)

and a number of rotationally-covariant features of a local environment of a multi-element system having elements (Behler 1, page 5, right column, lines 8 - 10 discloses a force component, Fk,α, which acts on an atom based on its coordinates, with page 3, right column, lines 16 - 19 adds derivatives of symmetry functions available for calculating atomic forces, providing symmetry functions and derivates for calculating atomic forces.)
	Page 3, right column, lines 6 - 9 adds a non-invariant (interpreted as variant) with regards to translation and rotation based on the Cartesian coordinates, (indicated as R n page 3, left column, lines 3 - 4), with page 5, right column, lines 8 - 10 associating the coordinates (“R”) with the force component. 
The interpreted variant associated with rotation and the coordinates are thus interpreted to perform the same function as a rotationally-covariant feature.

predicting a force vector for each element within the multi-element system based on the combination of the number of rotationally-invariant features and the number of rotationally-covariant features, and a neural network force field (NNFF), to obtain a simulated motion of the elements within the multi-element system  (Behler2, page 9, left column, lines 16 - 34 through right column, lines 1 - 2 discloses performing calculations to include the force acting on the atoms and the symmetry functions, which provide the atomic environments to assign properties to individual atoms, in which a proper set of symmetry functions can be obtained by including additional symmetry functions, and page 9, right column, lines 17 - 25 adds for different neural network (NN) architectures, additional force components per atom adds additional information in force fitting which also includes a larger set of symmetry functions. Page 10, left column, lines 1 - 16 discloses the forces of the atoms in all structures obtained in a comparison that includes the use of the largest set of symmetry functions.)

	While Behler 1 discloses symmetry functions, the prior art of Behler 1 does not clarify the symmetry functions with regards to being rotationally-invariant.
	
	Behler 2 however:
provides clarification with regards to symmetry functions being rotationally-invariant, and thus provides indication that Gi =                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     is rotationally-invariant (Behler 2, page 2, right column, lines 17 - 19 provides indication that the symmetry functions are invariant with regards to a rotation or translation of the system, tying the expression Gi =                         
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                     being rotationally-invariant.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure teaching of Behler 1 with the clarification of the symmetry functions are rotationally-invariant teaching of Behler 2. The motivation to do so would have been because Behler 2 discloses the benefit of using symmetric functions constructed from atomic positions in a way similar to empirical potentials, but while the empirical potentials only use neural networks to describe the structure, the teachings of Behler 2 also assigns the energies to the structures in an additional step by the neural network (Behler 2, page 2, right column, lines 25 - 31).

As per claim 16, note the rejections of claim 11 above. The instant claim 16 recites substantially the same limitations as the above rejected claim 11, and are therefore rejected under the same prior art teachings.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”) (“Behler 1”), in view of Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”) (“Behler 2”), and further in view of Artrith et al. (“High-Dimensional Neural Network Potentials for Metal Surfaces: A Prototype Study for Copper”), hereinafter “Artrith”.

As per claim 9, the combination of Behler 1 and Behler 2 discloses the method of claim 1.
The combination of Behler 1 and Behler 2 does not expressly disclose:
wherein the number of rotationally-invariant features include one or more Behler-Parrinello type fingerprint feature vectors.

Artrith however discloses:
wherein the number of rotationally-invariant features include one or more Behler-Parrinello type fingerprint feature vectors (Artrith, page 2, left column, lines 16 - 19 discloses a neural network potential based on a Behler-Parrinello type of neural network method, and page 4, right column, lines 6 - 11 discloses a structural fingerprint with regards to vectors of symmetry function values, used as input for a neural network.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure teaching of Behler 1 and the clarification of the symmetry functions are rotationally-invariant teaching of Behler 2 with the structural fingerprint of vectors with symmetry function values as input in a neural network teaching of Artrith. The motivation to do so would have been because Artrith discloses the benefit of a neural network potential that can reliably describe very large systems using a large surface model (Artrith, page 2, left column, lines 36 - 40).

As per claims 15 and 20, note the rejections of claim 9 above. The instant claims 15 and 20 recite substantially the same limitations as the above rejected claim 9, and are therefore rejected under the same prior art teachings.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”) (“Behler 1”), in view of Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”) (“Behler 2”), and further in view of Li et al. (“Application of Artificial Neural Networks for Catalysis: A Review”), hereinafter “Li”.

As per claim 10, the combination of Behler 1 and Behler 2 disclose the method of claim 1.
The combination of Behler 1 and Behler 2 does not expressly disclose:
wherein the multi-element system is a portion of one of the following systems: fuel cell, water desalination, catalysis, coating, and battery.

Li however discloses:
wherein the multi-element system is a portion of one of the following systems: fuel cell, water desalination, catalysis, coating, and battery (Li, page 5, lines 2 - 5 discloses using neural networks (ANNs) to determine performances of different catalytic systems, including designing and generating new catalysts inputs.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure teaching of Behler 1 and the clarification of the symmetry functions are rotationally-invariant teaching of Behler 2 with the catalytic systems with catalysts inputs designed using neural network teachings of Li. The motivation to do so would have been because Li discloses the benefit of providing a powerful technique that helps people address highly complicated problems as well as accelerate the progress of the catalysis community, by showing how artificial neural networks (ANNs) can be effectively applied for catalysis prediction, designing of new catalysts, and understanding of catalytic structures (Li, page 1, Abstract, lines 6 - 8).

Allowable Subject Matter
Claims 2 - 8, 12 - 14 and 17 - 19 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”) (“Behler 1”) discloses symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure, with Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”) (“Behler 2”) disclosing clarification of the symmetry functions are rotationally-invariant and Li et al. (“Application of Artificial Neural Networks for Catalysis: A Review”) adds teaching of catalytic systems with catalysts inputs designed using neural network.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 2, further comprising training a first neural network (NN1) based on the number of rotationally-invariant features to predict a number of rotationally-invariant intermediate states.

Dependent claims 3 - 8 are allowable under 35 U.S.C. 103 for depending from claim 2, an allowable base claim under 35 U.S.C. 103.

The prior art of Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”) (“Behler 1”) discloses symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure, with Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”) (“Behler 2”) disclosing clarification of the symmetry functions are rotationally-invariant and Li et al. (“Application of Artificial Neural Networks for Catalysis: A Review”) adds teaching of catalytic systems with catalysts inputs designed using neural network.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 12, wherein the software program is executable by the processor of the computing device to provide the further operation of training a first neural network (NN1) based on the number of rotationally-invariant features to predict a number of rotationally-invariant intermediate states.

Dependent claims 13 and 14 are allowable under 35 U.S.C. 103 for depending from claim 12, an allowable base claim under 35 U.S.C. 103.

The prior art of Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”) (“Behler 1”) discloses symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure, with Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”) (“Behler 2”) disclosing clarification of the symmetry functions are rotationally-invariant and Li et al. (“Application of Artificial Neural Networks for Catalysis: A Review”) adds teaching of catalytic systems with catalysts inputs designed using neural network.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 17, wherein the computer-executable instructions when executed by the processor performs the further function of training a first neural network (NN1) based on the number of rotationally-invariant features to predict a number of rotationally-invariant intermediate states.

Dependent claims 18 and 19 are allowable under 35 U.S.C. 103 for depending from claim 17, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
March 24, 2022